Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Christou (US 20120234967 A1).

Regarding Claim 1, Christou teaches a wing (“It will be appreciated that there are many other sorts of control surfaces that have leading edges, such as wings” Par. [0043] lines 12-14), comprising: a main structural member (Fig. 3 element 14); a leading-edge member (Fig. 3 element 12) formed of material with a coefficient of linear thermal expansion different from that of material of the main structural member (“The parts 12 and 14 may have different properties, such as different thermal conductivities, different thermal expansion coefficients, and/or different hardness” Par. [0032] lines 17-20); an eccentric bushing shaped in a cylindrical shape (Fig. 3 hole shown at element 82), wherein a circular through-hole is formed through the eccentric bushing; and a first coupling member (Fig. 3 element 80), wherein the leading-edge member has a first hole prolonged in a specific direction (Fig. 4 elements 96), wherein the main structural member has a second hole (Fig. 4 elements 98), wherein a center axis of the eccentric bushing and a center axis of the through-hole are parallel to and offset from each other (Offset shown in Fig 3 connection), wherein the eccentric bushing is inserted to the first hole, and wherein the first coupling member is inserted to the through-hole and the second hole to couple the main structural member and the leading-edge member (Assembly shown in Fig. 3).

Regarding Claim 2, Christou teaches the limitations set forth in Claim 1 and further discloses the main structural member comprises: a first flange portion through which the second hole is formed (Fig. 4 left flange of element 14); and a second flange portion positioned opposed to the first flange portion (Fig. 4 right flange of element 14), wherein a third hole is formed through the second flange portion, wherein the leading-edge member comprises an insert through which the first hole is formed (Fig. 4 center protrusion of element 12), wherein the insert is inserted to a recess formed between the first flange portion and the second flange portion (Connection shown in Fig. 3), and wherein the first coupling member is inserted to the third hole (Fig. 3 element 80).

Regarding Claim 3, Christou teaches the limitations set forth in Claim 1 and further discloses the leading-edge member comprises: a body having an opposing face opposed to the main structural member (Fig. 4 element 12 without center protrusion); and a protrusion disposed to protrude from the opposing face of the body (Fig. 4 center protrusion of element 12), wherein the first hole is formed through the protrusion (Fig. 4 elements 96), and wherein the main structural member and the leading-edge member are coupled such that a gap is disposed between the main structural member and the leading-edge member (Coupling shown in Fig. 3).

Regarding Claim 4, Christou teaches the limitations set forth in Claim 1 and further discloses a second coupling member, wherein the leading-edge member has a fourth hole with a circular shape at a position closer to a wing root of the wing than that of the first hole (Fig. 4 element 92), wherein the main structural member has a fifth hole with a circular shape at a position closer to the wing root than that of the second hole (Fig. 4 element 94), and wherein the second coupling member is inserted to the fourth hole and the fifth hole to couple the main structural member and the leading-edge member (Coupling shown in Fig. 3).

Regarding Claim 6, Christou teaches the limitations set forth in Claim 1 and further discloses the leading-edge member is formed of heat resistant material (“The first part 12 may be more suitable for high temperature operations than the second part 14, for example with the first part 12 being made of a material having a service temperature above 1000.degree. C., and the second part being made of a material having a service temperature below 1000.degree. C” Par. [0032] lines 20-25).

Regarding Claim 7, Christou teaches a flying object, comprising: a fuselage; and a wing, comprising: a main structural member (Fig. 4 element 14); a leading-edge member (Fig. 4 element 12) formed of material with a coefficient of linear thermal expansion different from that of material of the main structural member (“The parts 12 and 14 may have different properties, such as different thermal conductivities, different thermal expansion coefficients, and/or different hardness” Par. [0032] lines 17-20); an eccentric bushing shaped in a cylindrical shape (Fig. 3 hole shown at element 82), wherein a circular through-hole is formed through the eccentric bushing; and a first coupling member (Fig. 3 elements 80), wherein the leading-edge member has a first hole prolonged in a specific direction (Fig. 4 elements 96), wherein the main structural member has a second hole, wherein a center axis of the eccentric bushing and a center axis of the through-hole are parallel to and offset from each other (Offset shown in Fig 3 connection), wherein the eccentric bushing is inserted to the first hole, and wherein the first coupling member is inserted to the through-hole and the second hole to couple the main structural member and the leading-edge member (Coupling shown in Fig. 3).

Regarding Claim 8, Christou teaches the limitations set forth in Claim 7 and further discloses the main structural member comprises: a first flange portion through which the second hole is formed (Fig. 4 left flange of element 14); and a second flange portion positioned opposed to the first flange portion (Fig. 4 right flange of element 14), the second flange portion having a third hole, wherein the leading-edge member comprises an insert through which the first hole is formed (Fig. 4 central protrusion on element 12), wherein the insert is inserted to a recess formed between the first flange portion and the second flange portion, and wherein the first coupling member is inserted to the third hole (Connection shown in Fig. 3).

Regarding Claim 9, Christou teaches the limitations set forth in Claim 7 and further discloses the leading-edge member is formed of heat resistant material (“The first part 12 may be more suitable for high temperature operations than the second part 14, for example with the first part 12 being made of a material having a service temperature above 1000.degree. C., and the second part being made of a material having a service temperature below 1000.degree. C” Par. [0032] lines 20-25).

Regarding Claim 10, Christou teaches a method of manufacturing a wing, comprising: preparing a main structural member (Fig. 4 element 14), a leading-edge member (Fig. 4 element 12) formed of material with a coefficient of linear thermal expansion different from that of material of the main structural member (“The parts 12 and 14 may have different properties, such as different thermal conductivities, different thermal expansion coefficients, and/or different hardness” Par. [0032] lines 17-20), and an eccentric bushing shaped in a cylindrical shape (Fig. 3 hole shown at element 82), wherein the eccentric bushing has a circular through-hole, and wherein the eccentric bushing has a center axis parallel to and offset from a center axis of the through-hole; forming a first hole through the leading-edge member (Fig. 4 elements 96), the first hole being prolonged in a specific direction; forming a second hole through the main structural member (Fig. 4 elements 98); inserting the eccentric bushing to the first hole; and inserting a coupling member (Fig. 3 elements 80) to the through hole and the second hole to couple the main structural member and the leading-edge member (Connection shown in Fig. 3).

Regarding Claim 11, Christou teaches the limitations set forth in Claim 10 and further discloses the first hole and the second hole are formed in a state in which the main structural member and the leading-edge member do not overlap each other (Holes shown before overlapping in Fig. 4).

Regarding Claim 12, Christou teaches the limitations set forth in Claim 10 and further discloses the leading-edge member is formed of heat resistant material (“The first part 12 may be more suitable for high temperature operations than the second part 14, for example with the first part 12 being made of a material having a service temperature above 1000.degree. C., and the second part being made of a material having a service temperature below 1000.degree. C” Par. [0032] lines 20-25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christou (US 20120234967 A1).

Regarding Claim 5, Christou teaches the limitations set forth in Claim 4.
Christou fails to explicitly teach a third coupling member, wherein the leading-edge member has a sixth hole with a circular shape at a position between the first hole and the fourth hole, wherein the main structural member has a seventh hole with a circular shape at a position between the second hole and the fifth hole, and wherein the third coupling member is inserted to the sixth hole and the seventh hole to couple the main structural member and the leading-edge member.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leading edge device of Christou with more connection holes. It is known in the art to repeat disclosed patterns where longer connections are to be made. The discloser of Christou only shows a section of the leading edge connection. One of ordinary skill in the art before the effective filing date of the claimed invention would have been able to extend the connection assembly as required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644